Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 28, 2022 have been entered. Accordingly, claims 1-7 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2 and 7. The previous claim objection is withdrawn due to applicant’s amendments claims. The previous 112 rejections (with the exception of claim 7) has been withdrawn due to applicant’s amendments. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites the limitation "the palm of one average human hand" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what qualifies or constitutes as being an average human hand, thus rendering the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592).
Regarding claim 1, Rosso discloses: a device (Figures 1-9 element 10) comprising: 
a proprietary handle (element 14), further comprising, a hollow portion (element 26) configured to allow an insertion and securement of a knife blade (element 12 and see also col. 2, ll. 35-40);
said knife blade being a contoured blade (element 12) further comprising a first end (element 20) configured to attach to the proprietary handle (see col. 2, ll. 35-40, 54-67 and col. 3, ll. 1-7), a contoured, elongated shape (outer shape of   leading to a second elongated end (Detail A) which has a predefined width (see annotated figure below) and an outside edge (element 18) that extends beyond an outer circumferential edge of the proprietary handle that is in the same plane as extends from said outside edge of said elongated, second end (see annotated figure below showing element 18 extending beyond the outer circumferential edge (Detail B)  of element 14 being in the same plane).

    PNG
    media_image1.png
    549
    828
    media_image1.png
    Greyscale

Rosso discloses having a contoured shape blade (element 12 outer surface) having a first/second end and further discloses the blade can comprise different sizes and shapes (see col. 5, ll. 45-46). However, Rosso appears to be silent wherein the contoured blade is partially sinuous, offset shape leading to a second elongated rectangular end and wherein the handle further comprises a bulbous, circular, disc shape configured to fit securely in the palm of a human hand with room for fingers to wrap around, and a center indentation where a thumb can be positioned.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosso to provide wherein the 
However, Rosso modified appears to be silent wherein the handle further comprises wherein the handle further comprises a bulbous, circular, disc shape configured to fit securely in the palm of a human hand with room for fingers to wrap around, and a center indentation where a thumb can be positioned.
Hayes teaches it was known in the art to have a handle (element 32) for a variety of utility objects (see col. 1, ll. 8-10) wherein the handle further comprises a bulbous shape (see col. 10, ll. 12 and 28 where the prior art states that the handle has a main body portion (element 34) that has a generally “bulbous shape”) configured to fit securely in the palm of one average human hand with room for fingers to wrap around (see figures 6a-11 and see also col 10, ll. 12-27), and a center indentation (element 48) where a thumb (element 50) can be positioned.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hayes to provide wherein the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy 
Rosso as modified with the teaching of Hayes discloses a handle with a plurality of different shapes (Figures 1-23), but does not explicitly disclose that handle which is bulbous shape is also circular and disc shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso to provide wherein the that handle which is bulbous shape is also circular and disc shape, since a change in shape of an element involves only routine skill in the art. T Doing so provides a handle with circular/disc shape and indentation features for enhancing control and mechanical advantage (See MPEP 2144.04 (IV)(B)). Furthermore, fails to disclose any criticality having the circular/disc shape provides any unexpected results. 
Regarding claim 2, Rosso modified further discloses the blade of the device can have different sizes and shapes (see col. 5, ll. 45-16), but appears to be silent the device of claim 1, wherein the predefined width of the second end of the contoured blade is chosen from a group consisting of: one-quarter inch, one-half inch, three-quarters inch, and one inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso wherein the predefined width of the second end of the contoured blade is chosen from the group 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) as applied to claim 1 above, and further in view of Hernandez (US Patent No, 10,526,800).
Regarding claim 3, Rosso modified discloses: the device of claim 1, wherein the proprietary handle is plastic (see col. 2, ll. 41-44), but appears to be silent wherein the contoured blade is aluminum.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is aluminum (see col 4, ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is aluminum. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its lateral direction, when pressure is applied as disclosed by Hernandez (see col. 4, ll.65-67 and col. 5, ll. 1-3). 
Regarding claim 4, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the contoured blade is stiff.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is stiff (see col 4, ll. 65-67 and col. 5, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is stiff. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its lateral direction, when pressure is applied as disclosed by Hernandez (see col. 4, ll.65-67 and col. 5, ll. 1-3). 
Regarding claim 5, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the contoured blade is flexible.
Hernandez teaches it was known in the art to have a device (element 10) comprising a contoured blade (element 130) wherein the contoured blade is flexible (see col 4, ll. 65-67 and col. 5, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hernandez to provide wherein the contoured blade is stiff. Dosing so provides the device with a contoured blade that is aluminum that is sufficiently stiff to provide rigidness in the longitudinal direction of the blade and some flexibility in its lateral direction, when pressure is applied as disclosed by Hernandez (see col. 4, ll.65-67 and col. 5, ll. 1-3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) as applied to claim 1 above, and further in view of Perna (US Patent No. 3,878,581).
Regarding claim 6, Rosso modified discloses all the elements as claimed in claim 1, but appears to be silent wherein the device of claim 1, wherein the contoured blade has a rubber surface on one side.
Perna teaches it was known in the art to have a device (Figures 1-5) comprising a contoured blade (element 12) wherein the contoured blade has a rubber surface on one side (see col. 2, ll. 2-6 where the prior art states that element 12 is a “rubber or synthetic composition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Perna to provide wherein the contoured blade has a rubber surface on one side. Doing so provides a contoured blade that has a rubber surface on one side in order to provide with flexibility properties and resistances to tear, thus enhancing the capabilities of the device during operations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosso (US Patent No. 8,205,341) in view of Hayes (US Patent No, 10,300,592) and Sedillo (US Patent No. 4,817,229).
Regarding claim 7, Rosso discloses: a device (Figures 1-9 element 10) comprising: 
a proprietary handle (element 14), further comprising, a hollowed circumference portion (element 26) configured to allow the insertion and securement of a plurality of knife blades (element 12 and 120 and see also col. 2, ll. 35-40 and col. 5, ll. 63-67); 
said plurality of knife blades being a plurality of contoured blades (element 12 and 120), each further comprising a first end (element 20) configured to attach to the proprietary handle (see col. 2, ll. 35-40, 54-67 and col. 3, ll. 1-7), each having a contoured, elongated shape (outer shape of element 12) leading to a second elongated, end (Detail A) which has a predefined width (see annotated figure below) and an outside edge (element 18) that extends beyond an outer circumferential edge of the proprietary handle that is in the same plane as extends from said outside edge of said elongated second end (see annotated figure below showing element 18 extending beyond the outer circumferential edge (Detail B)  of element 14 being in the same plane).

    PNG
    media_image1.png
    549
    828
    media_image1.png
    Greyscale

Rosso discloses having a contoured shape blade (element 12 outer surface) having a first/second end and further discloses the blade can comprise different sizes and shapes (see col. 5, ll. 45-46). However, Rosso appears to be silent wherein the partially sinuous, offset shape leading to a second elongated rectangular end, wherein the handle further comprises a bulbous, circular, disc shape configured to fit securely in the palm of a human hand with room for fingers to wrap around, and a center indentation where a thumb can be positioned, and the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle, and each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rosso to provide wherein the contoured blade is partially sinuous, offset shape leading to a second elongated rectangular end, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a contoured blade that is partially sinuous, offset shape leading to a second elongated rectangular end in order to apply spackle onto hard to reach areas and eliminate sharp corners that can damage a wall during operations (See MPEP 2144.04 (IV)(B)). Furthermore, fails to disclose any criticality having the sinuous shape provides any unexpected results. 
However, Rosso modified appears to be silent wherein the handle further comprises wherein the handle further comprise the handle further comprises a bulbous, circular, disc shape configured to fit securely in the palm of a human hand with room for fingers to wrap around, and a center indentation where a thumb can be positioned, and the hollowed circumference portion configured to allow rotatably mounted, the plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle, and each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use.
Hayes teaches it was known in the art to have a handle (element 32) for a variety of utility objects (see col. 1, ll. 8-10) wherein the handle further comprises a bulbous shape (see col. 10, ll. 12 and 28 where the prior art states that the handle has a main body portion (element 34) that has a generally “bulbous shape”) configured to fit securely in the palm of one average human hand with room for fingers to wrap around (see figures 6a-11 and see also col 10, ll. 12-27), and a center indentation (element 48) where a thumb (element 50) can be positioned.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Hayes to provide wherein the handle further comprises a bulbous shape configured to fit securely in the palm of one average human hand with room for fingers to wrap around, and a center indentation where a thumb can rest for easy maneuverability. Doing so provides a handle with shape and indentation features for enhancing control and mechanical advantage, and a mounting element that allows easily changing utility objects, e.g., brush heads, etc., and attachment of an extension in one or more ways, for optimizing use for various situations as disclosed by Hayes (col. 1, ll. 23-28).
Rosso as modified with the teaching of Hayes discloses a handle with a plurality of different shapes (Figures 1-23), but does not explicitly disclose that handle which is bulbous shape is also circular and disc shape and the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle, and each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso to provide wherein the that handle which is bulbous shape is also circular and disc shape, since a change in shape of an element involves only routine skill in the art. T Doing so provides a handle with circular/disc shape and indentation features for enhancing control and mechanical advantage (See MPEP 2144.04 (IV)(B)). Furthermore, fails to disclose any criticality having the circular/disc shape provides any unexpected results. 
However, Rosso appears to be silent wherein the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades, each further comprising a first end configured to rotatably attach to the proprietary handle, and each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use.
Sedillo teaches it was known in the art to have a device (Figures 1-6) comprising a proprietary handle (element 11) further comprising, a hollow portion (element 17/19), rotatably mounted (see figure 4 and see also col. 2, ll. 24-34 where the prior art states that element 13 is inserted and secured  to the handle’s hollow portion (element 17/19) and the blade is rotatably mounted via element 15, thus allowing the blade to rotate), the plurality of contoured blades, each further comprising a first end configured to rotatably attach see figure 4 and see also col. 2, ll. 24-34 where the prior art states that element 13 is inserted and secured  to the handle’s hollow portion (element 17/19) and the blade is rotatably mounted via element 15, thus allowing the blade to rotate) to the proprietary handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rosso with the teachings of Sedillo to provide wherein the hollowed circumference portion configured to allow the insertion and securement of a plurality of knife blade rotatably mounted, the plurality of contoured blades and each further comprising a first end configured to rotatably attach to the proprietary handle. The resultant combination of the blade being rotatably attached to the handle as taught by Sedillo now in place with the plurality of blades attached to handle of Rosso would allow each of said plurality of knife blades being rotatably mounted and configured to allow one blade at a time to be positioned for use. Doing so provides a rotatable connection between the blade and handle that enable the rotation of the blade with respect to the handle in order to allow a particular angle of rotation of the handle and blade that is chosen to be most comfortable and usable to the craftsman as disclosed by Sedillo (see col. 3, ll. 44-50).

Response to Arguments
Applicant's arguments filed 02/28/2022 with respect to claim 1 and 7 has been considered, but are moot because the newly presented claim limitations have been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/16/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723